COURT OF APPEALS OF VIRGINIA


Present: Judges Fitzpatrick, Overton and Senior Judge Duff
Argued at Alexandria, Virginia


THOMAS J. CARROLL, JR.
                                            MEMORANDUM OPINION * BY
v.   Record No. 1089-96-4                    JUDGE CHARLES H. DUFF
                                                 JUNE 24, 1997
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                        Thomas D. Horne, Judge
           Jeffrey B. Rice for appellant.

           Marla Graff Decker, Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



     Appellant contends that the trial court erred in denying his

motion to suppress.   He alleges that he was unlawfully stopped at

a Virginia State Police traffic checking detail which lacked

constitutionally adequate safeguards.   Thus, he alleges, evidence

of his intoxication was unlawfully obtained and should have been

suppressed.

     Appellant bears the burden of submitting a record sufficient

for this Court's consideration of the issues presented.     See

Smith v. Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6

(1993).   While appellant included a transcript of the suppression

hearing in the record on appeal, he failed to include a

transcript of the trial or a written statement of facts

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
reflecting what occurred at trial.

     This Court, in reviewing a trial court's ruling on a motion

to suppress, views the evidence in the light most favorable to

the prevailing party, and reviews the "evidence adduced at both

the trial and the suppression hearing."   Greene v. Commonwealth,

17 Va. App. 606, 608, 440 S.E.2d 138, 139 (1994).   See Spivey v.

Commonwealth, 23 Va. App. 715, 721, 479 S.E.2d 543, 546 (1997).

     This Court retains jurisdiction over a case in which

portions of the record are not properly filed and may decide an

issue where the missing portions are not indispensable.     See

Williams v. Commonwealth, 7 Va. App. 516, 519, 375 S.E.2d 364,

366 (1988) (en banc); Turner v. Commonwealth, 2 Va. App. 96, 99,

341 S.E.2d 400, 402 (1986).   We hold that in this case, however,

a transcript or written statement of facts of the trial is

indispensable to a proper review of the trial court's denial of

the suppression motion.   Accordingly, this case is dismissed.

                                              Dismissed.




                                 2